United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2051
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Arkansas.
                                        *
Joseph Robbins,                         *         [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: April 7, 2006
                                Filed: April 7, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Joseph Robbins appeals the 18-month prison sentence the district court*
imposed after Robbins pleaded guilty to conspiracy to commit wire fraud. Robbins
argues the court imposed an inappropriate sentence by relying on unresolved
contested factual assertions in the presentence report (PSR).

     Having carefully reviewed the record, we disagree. The district court resolved
Robbins’s timely written objections to the PSR, see Fed. R. Crim. P. 32(f)(1) ( time

      *
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
to object to PSR), (i)(3)(B) (court’s obligation to rule on disputed matters at
sentencing), and took into account the corrections and additional information Robbins
provided at sentencing. The matters the district court considered in setting the
sentence were appropriate sentencing considerations. See 18 U.S.C. § 3553(a)(1)
(nature and characteristics of offense; history and characteristics of defendant),
(a)(2)(A-C) (seriousness of offense, promote respect for law; afford deterrence;
protect public); United States v. Long Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005)
(relevant inquiry is whether court actually considered § 3553(a) factors and whether
appellate court’s review of factors leads it to conclude they support reasonableness
of sentence). Accordingly, we affirm.
                       ______________________________




                                         -2-